


110 HR 4910 IH: Citizenship Processing Backlog Reduction Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4910
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Berman, Mr. Delahunt,
			 Mr. Gutierrez,
			 Ms. Jackson-Lee of Texas,
			 Mr. Daniel E. Lungren of California,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Gohmert) introduced the
			 following bill; which was referred to the Committee on Homeland Security, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide that the Secretary of Homeland Security may
		  waive certain retirement provisions for reemployed annuitants in the Department
		  of Homeland Security, and for other purposes.
	
	
		1.Federal reemployed annuitants
			 in certain Department of Homeland Security positions
			(a)Short
			 titleThis Act may be cited as the Citizenship Processing Backlog Reduction Act of
			 2007.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 annuitant means an annuitant under a Government retirement
			 system;
				(2)the term
			 Government retirement system means a retirement system established
			 by law for employees of the Government of the United States; and
				(3)the term
			 employee has the meaning under section 2105 of title 5, United
			 States Code.
				(c)Waiver
			 authorityThe Secretary of Homeland Security may waive the
			 application of sections 8344 and 8468 of title 5, United States Code (relating
			 to annuities and pay on reemployment) or any other similar provision of law
			 under a Government retirement system on a case-by-case basis, with respect to
			 any annuitant who is reemployed on a temporary basis, if such annuitant is
			 needed—
				(1)to process
			 applications for naturalization filed during the period beginning on January
			 31, 2007, and ending on September 30, 2007; or
				(2)to
			 otherwise help the Secretary of Homeland Security to reduce or eliminate the
			 existing backlog of applications for naturalization, whether by assisting in
			 the processing of such applications or otherwise.
				(d)Rule of
			 constructionAn annuitant as to whom a waiver under subsection
			 (c) is in effect shall not be considered an employee for purposes of any
			 Government retirement system.
			(e)TerminationNo waiver under this section may be granted
			 after December 31, 2008, or remain in effect after December 31, 2009.
			(f)Effective
			 dateThis Act shall take effect on the date of enactment of this
			 Act and apply to pay periods beginning on or after that date.
			
